DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 10/23/2020 was filed properly.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
3.	Applicant's election with traverse of Group 2 in the reply filed on 3/11/2020 is acknowledged.  The traversal is on the ground(s) that the cited art does not teach the special technical feature.  This is not found persuasive because the claims are rejected upon the special technical feature and therefore the invention lacks unity.
The requirement is still deemed proper and is therefore made FINAL.

	4.	Claims 8, 10-11, 13-14, 16-17, 19-20 and 22-31 are withdrawn from prosecution as being direct to either a non-elected invention or species.  


Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


7.	Claims 9, 12, 15, 18 and 21 are rejected under 35 U.S.C. 102(a)(1) and are rejected under 35 U.S.C. 102(a)(2) as being anticipated by (JP 62-064837) to Chiaki et al.  (hereinafter Chiaki).
	Chiaki is directed toward a polymer composition containing a high molecular weight cellulosic material.  Chiaki discloses at paragraph [0001] of the means for solving the problem that a cellulosic polymer, a thermoplastic polymer and a cellulosic graft copolymer are combined into a liquid dispersion.  Chiaki discloses at paragraph [0004] of the examples that a monomer of PMMA is used that reads on Applicants elected .

8.	Claims 9, 12, 15, 18 and 21 are rejected under 35 U.S.C. 102(a)(1) and are rejected under 35 U.S.C. 102(a)(2) as being anticipated by (US 2016/0208087 A1) to Virtanen et al.  (hereinafter Virtanen).
	Virtanen is directed towards surface modified cellulose nanofibers.  Virtanen discloses at paragraph [0012] of polymer composites having nanocellulose fibers.  Virtanen discloses at paragraph [0065] of the cellulose be surface modified with a reaction with a vinyl monomer.  Virtanen discloses at paragraph [0071] of surface modifying nanocellulose by grafting on ionic groups for dispersion in a polymer composite.  Virtanen discloses each and every element as arranged in claims 9, 12, 15, 18 and 21.




Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a 

10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


11.	Claims 9, 12, 15, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over (JP 62-064837) to Chiaki et al.  (hereinafter Chiaki).
	Chiaki is directed toward a polymer composition containing a high molecular weight cellulosic material.  Chiaki discloses at paragraph [0001] of the means for solving the problem that a cellulosic polymer, a thermoplastic polymer and a cellulosic graft copolymer are combined into a liquid dispersion.  Chiaki discloses at paragraph [0004] of the examples that a monomer of PMMA is used that reads on Applicants elected species.  Chiaki discloses at paragraph [0001] of the examples that the cellulose fiber has a size of 60 to 200 mesh, which is a low range of 74,000 nm, which reads on the generic term nanocellulose (the size of 4 to 500 nm in paragraph [0034] of the specification is not a definition and therefore cannot be read into the claims as a range) and the elected species of TEMPO-oxidized CNF is not specifically claimed.  
It would be obvious to one skilled in the art at the time of filing based on the disclosure of Chiaki to select each and every element as arranged in claims that forms a prima facie case of obviousness for claims 9, 12, 15, 18 and 21.

12.	Claims 9, 12, 15, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2016/0208087 A1) to Virtanen et al.  (hereinafter Virtanen).
	Virtanen is directed towards surface modified cellulose nanofibers.  Virtanen discloses at paragraph [0012] of polymer composites having nanocellulose fibers.  Virtanen discloses at paragraph [0065] of the cellulose be surface modified with a reaction with a vinyl monomer.  Virtanen discloses at paragraph [0071] of surface modifying nanocellulose by grafting on ionic groups for dispersion in a polymer composite.  
It would be obvious to one skilled in the art at the time of filing based on the disclosure of Virtanen to select each and every element as arranged in claims that forms a prima facie case of obviousness for claims 9, 12, 15, 18 and 21.




Allowable Subject Matter
13.	Claims 9, 12, 15, 18 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The generic claim is rejected, but if the elected species were included in the independent claims it would be allowable. 

14.	The following is a statement of reasons for the indication of allowable subject matter:   The prior art does not tach  a composition with the elected species of a TEMPO oxidized single scale CNF with a resin precursor of an A-DCP with a resin solution of a PMMA toluene solution elected by the Applicants.

Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262.  The examiner can normally be reached on M-F 9-5.

16.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 

17.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

18.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.